                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ABSEN, INC., a Delaware corporation,          )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )
                                              )        Case No. 6:19-cv-00905-PGB-LRH
LED CAPITAL, LLC, a New Jersey                )
limited liability company; and MARCEL         )
DEKEYZER, an individual,                      )
                                              )
               Defendants.                    )
                                              /

               PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 55(b)(2), Plaintiff Absen Inc. (“Absen”) files

a renewed motion for default judgment against Defendants LED Capital, LLC (“LED Capital”)

and Marcel Dekeyzer (together, “Defendants”).

                                      INTRODUCTION

       Absen filed this case in May 2019 to recover for Defendants’ breach of two notes and a

guaranty, to enforce a security agreement, and to foreclose on two liens on personal property

(D.E. 1, 8). Defendants stopped making payments on the notes in September 2018. In response,

Absen accelerated the over $5 million that remained due and twice demanded payment in writing

(D.E. 8-7, 8-8). To date, Defendants have failed to pay the full amount due. In fact, despite

receiving service of process (D.E. 11, 12), Defendants have not even appeared, filed a responsive

pleading, or otherwise defended this case, even after the Clerk of Court entered a default against

them (D.E. 14). Thus, in July 2019, Absen moved for default judgment (D.E. 15).

       In November 2019, the Court entered a Supplemental Briefing Order, requiring Absen to

provide more details about how it calculated outstanding principal and interest, and to seek
Absen, Inc. v. LED Capital, LLC                                 Case No. 6:19-cv-905-PGB-LRH


attorneys’ fees and costs now instead of later (D.E. 16).        In response, Absen submitted a

Supplemental Memorandum in Support of the Motion for Default Judgment (D.E. 17).

       Thereafter, the Court denied Absen’s motion without prejudice, requiring Absen to

address several additional issues in a renewed motion for default judgment (D.E. 18).          In

particular, the Court ordered Absen to address: (1) “whether New Jersey or Florida law applies to

each count of the amended complaint (in particular Count V through Count VI);” (2) “the

propriety of Plaintiff’s request that this Court order the subject collateral seized and sold

according to law;” (3) “the collateral that it is asking that the Court Order be seized;” (4) “the

reasonableness of the requested [attorneys’] fees in the Central Florida community;” and (5) “the

number of hours worked by each attorney in this matter” (id. at 3–8).

       As a means to resolve many of these issues, Absen has filed a Second Amended

Complaint, which no longer asserts Counts V or VI for foreclosure (D.E. 27); and will no longer

seek attorneys’ fees or costs. The remaining issues are addressed below. Absen requests that the

Court enter a default judgment: (1) awarding Defendants monetary damages consisting of the

principal outstanding on the notes with default interest; and (2) recognizing Absen’s perfected

security interest in the collateral identified in two UCC financing statements.

                                        BACKGROUND

I.     Loan Documents

       In late 2017, Absen lent LED Capital $6,651,810.00 to purchase over 3,000 LED tiles

and various accessories from Absen. In connection with this loan, Absen, LED Capital, and

Dekeyzer executed several documents, which are summarized below.




                                                 2
Absen, Inc. v. LED Capital, LLC                                Case No. 6:19-cv-905-PGB-LRH


       A.      First Note Receivable

       On August 3, 2017, LED Capital executed a note receivable agreement in favor of Absen

for $3,746,810.00 (“First Note Receivable”), requiring LED Capital to make monthly payments,

from August 2017 through May 2020, as set forth in a payment schedule (D.E. 8 at ¶¶ 10, 19; 8-1

at 3–4, Ex. A). The First Note Receivable permits Absen to accelerate the “principal sum”

together with “accrued interest,” if an event of default occurs, and sets forth several events of

default, including the failure to make a monthly payment, which is not cured within five days of

written notice (D.E. 8-1 at 4–5). Upon an event of default, LED Capital agreed to pay default

interest of twelve percent per annum on the principal outstanding (id. at 2, 5); and “all costs of

collecting, securing or attempting to collect or secure this Agreement, including without

limitation, court costs and Attorneys’ Fees” (id. at 5).

       As to the amount due, LED Capital agreed that “there are no defenses, equities or setoffs

with respect to [its] obligations” and waived “[d]emand, presentment, notice of dishonor, notice

of nonpayment, suit against any party, diligence in collection, and all other requirements

necessary to enforce this Agreement” (id. at 6–7). In addition, LED Capital agreed that “Absen

shall not by any act, delay, omission, or otherwise be deemed to have waived any of its rights or

remedies, and no waiver of any kind shall be valid unless in writing and signed by Absen” (id.).

       As to remedies, LED Capital agreed that “[a]ll rights and remedies of Absen under the

terms of this Agreement and applicable statutes or rules of law shall be cumulative, and may be

exercised successively or concurrently” (id.). In addition, LED Capital agreed that Florida law

governed, consented to the jurisdiction of this Court, and confirmed that the First Note

Receivable constituted sufficient minimum contacts of LED Capital with Florida (id.).




                                                  3
Absen, Inc. v. LED Capital, LLC                                    Case No. 6:19-cv-905-PGB-LRH


       B.      Security Agreement

       In connection with the First Note Receivable, LED Capital executed a Security

Agreement, granting Absen a continuing, first-priority lien in Collateral, defined as:

       (A)     “1,800 Absen M2.9 mobile LED tiles and 448 Absen X3v mobile LED
       tiles with control system and accessories packed in flight cases . . . together with
       all replacements therefor, additions and accessories thereto, and proceeds,
       whether now owned or hereafter acquired (including, but without limitation,
       insurance proceeds) and products thereof, including, without limitation, all
       Accounts; Chattel Paper; Commercial Tort Claims; Documents; General
       Intangibles; Instruments; Intellectual Property Rights; Investment Property;
       Payment Intangibles; Supporting Obligations arising from or related to the
       Equipment;” and

       (B)     “[t]he Membership Interests,” which is defined as “the present and future
       membership interests (or other ownership or profit interests in) [LED Capital], all
       of the warrants, options or other rights for the purchase or acquisition from [LED
       Capital] of membership interests (or other ownership or profit interest in) [LED
       Capital], all securities convertible into or exchangeable for membership interests
       (or other ownership or profit interests in) [LED Capital] or warrants, rights or
       options for the purchase or acquisition from [LED Capital] of such membership
       interests (or such other interests), and all of the other ownership or profit interests
       in [LED Capital] (including member or trust interests therein), whether voting or
       nonvonting, and whether or not such membership interests, warrants, options,
       rights or other interests are outstanding on any dates of determination, in each
       such case including all voting rights and economic rights related thereto”

(“First Lien”) (D.E. 8 at ¶ 11, 12; 8-2 at 1–2, 7–9). The First Lien secured all debts of LED

Capital, including future debts and attorneys’ fees incurred in connection with enforcing the

security interest and collecting the collateral using litigation (D.E. 8-2 at 2). In addition, as

further protection, LED Capital agreed to covenants, in which it promised to defend, maintain,

and preserve the First Lien; and to not sell, transfer, assign, encumber, or restrict any of the

collateral, without prior written consent from Absen (id. at 3).

       Upon an event of default, LED Capital agreed that Absen could, without notice or

demand, “assert all rights and remedies of a secured party under the UCC or other applicable

law,” including the right to “take possession of, hold, collect, sell, lease, deliver, grant options to


                                                  4
Absen, Inc. v. LED Capital, LLC                                   Case No. 6:19-cv-905-PGB-LRH


purchase or otherwise retain, liquidate or dispose of all or any portion of the Collateral” (id. at 6).

In such circumstances, LED Capital agreed, at its own expense, “to do or cause to be done all

such acts and things as may be necessary to make such sale of the Collateral or any part thereof

valid and binding in compliance with applicable law” (id. at 7). In addition, LED Capital agreed

that Absen shall not waive any right or remedy by any act or omission, unless in writing; that

“[a]ll rights and remedies herein provided are cumulative and are not exclusive of any rights or

remedies provided by law;” and that Florida law governed (id. at 9).

       C.      Guaranty

       Also in connection with the First Note Receivable, Dekeyzer executed a Guaranty in

favor of Absen, “absolutely and unconditionally guarantee[ing] to Absen the due, regular, and

punctual payment and prompt performance of all of the Obligations including, but not limited to,

the payment of all amounts owing under the Agreement and all Default Costs and Indemnified

Losses in connection therewith” (D.E. 8 at ¶ 14; 8-4 at 1). “Default Costs” and “Indemnified

Losses” include “all damages, dues, penalties, fines, costs, amounts paid in settlement, taxes,

losses, expenses, and fees, including court costs and Attorneys’ Fees and expenses” incurred

because of an event of default (D.E. 8-1 at 2).

       As to relief, Dekeyzer agreed that Absen is not required to assert a claim against LED

Capital or “to pursue or foreclose on any collateral” before asserting a claim against Dekeyzer;

and that Absen, in its sole discretion, may apply payments to other debts, aside from the First

Note Receivable (D.E. 8-4 at 1, 3). In addition, Dekeyzer agreed that Florida law governed and

consented to the jurisdiction of this Court (id.).




                                                     5
Absen, Inc. v. LED Capital, LLC                                 Case No. 6:19-cv-905-PGB-LRH


       D.      Second Note Receivable

       On November 9, 2017, LED Capital executed another note receivable agreement in favor

of Absen, this time for $2,905,000.00 (“Second Note Receivable”), requiring LED Capital to

make monthly payments, from April 2018 through April 2021, as set forth in a payment schedule

(D.E. 8 at ¶¶ 15, 19; 8-5 at 1, Ex. A). The Second Note Receivable permits Absen to accelerate

the “principal sum” together with “accrued interest,” if an event of default occurs, and sets forth

several events of default, including the failure to make a monthly payment, which is not cured

within five days of written notice (D.E. 8-5 at 2–3). Upon an event of default, LED Capital

agreed to pay default interest of twelve percent per annum on the principal outstanding (id. at 3,

6); and “all costs of collecting, securing or attempting to collect or secure this Agreement,

including without limitation, court costs and Attorneys’ Fees” (id. at 3).

       As to the amount due, LED Capital waived “[a]ll rights of exemption of property from

levy or sale under execution or other process for the collection of debts;” and “[d]emand,

presentment, notice of dishonor, notice of nonpayment, suit against any party, diligence in

collection, and all other requirements necessary to enforce this Agreement” (id. at 4). As

security, LED Capital granted Absen a continuing lien in additional Collateral, defined as:

       [A]ll right, title and interest of [LED Capital] in and to the following, wherever
       located, whether now existing or hereafter from time to time arising or acquired:
       (i) 1,008 Viss VX5 Plus LED tiles featuring 5.7 mm pixel pitch, 60 cm by 120 cm
       frame size, and white SMD2727, with NovaStar control system and accessories . .
       . together with all replacements therefor, additions and accessions thereto; (ii) all
       accounts; chattel paper; general tangibles, goods, equipment, inventory payment
       intangibles and other assets of [LED Capital], whether no owned or hereafter
       acquired; and (iii) all proceeds (including, but without limitation, insurance
       proceeds) of any of the foregoing

(“Second Lien”) (D.E. 8-5 at 7).        In addition, the Second Note Receivable included an

“Equipment List” defining some of the collateral more specifically as follows:



                                                 6
Absen, Inc. v. LED Capital, LLC                     Case No. 6:19-cv-905-PGB-LRH


Item                          Description        Unit              Quantity
LED                           VX5 Plus           PCS               1008
Display                       LED panel,
Panel                         5.7mm pixel
                              pitch, 60*
                              120      cm,
                              White
                              SMB2727
Video                         NovaStar           PCS               15
Controller                    MCTRL
                              660 Video
                              Controller
Dolly                         8 Panels Per       SET               126
                              Dolly
Hanging                       Hanging            SET               150
Bar                           Bars – 1.2m
Power                         Neutrik            PCS               300
Cable                         PowerCON
                              – 5m, power
Data Cable                    Neutrik            PCS               30
                              etherCON
                              RJ45       –
                              20/30m,
                              data
Jumper                        DataCON –          PCS               200
Cable-Data                    0.35m,
                              data*coupler
Jumper                        Neutrik            PCS               200
Cable-Data                    etherCON –
                              0.85m, Data
Flight Case                   Flight Case        PCS               15
                              for
                              Accessories
Spare Parts                   Power              PCS               40
(Suggested)                   Supply
                              Receiving          PCS               40
                              Card
                              LED                PCS               100
                              Module
                              Complete           PCS               30
                              Power Box

Spare Parts                   SMD2727            PCS               35000
(Free)                        White
                              Face/Black


                                             7
Absen, Inc. v. LED Capital, LLC                                 Case No. 6:19-cv-905-PGB-LRH


                              Body
                              IC                            PCS                   700
                              Power                         PCS                   40
                              Supply
                              Receiving                     PCS                   40
                              Card
                              LED                           PCS                   60
                              Module
                              Complete                      PCS                   20
                              Power Box
                              Mask                          PCS                   2000



(id. at 13, Ex. B).

        The Second Lien secured “the payment and performance of the Obligations” (id. at 1).

Upon an event of default, LED Capital agreed that “Absen shall have all remedies under law or

in equity, including all remedies under Article 9 of the Uniform Commercial Code,” such as the

right to take possession of, liquidate or dispose of all or any portion of the additional Collateral

(id.). Finally, LED Capital again agreed that Florida law governed, consented to the jurisdiction

of this Court, and confirmed that the Second Note Receivable constituted sufficient minimum

contacts of LED Capital with Florida (id. at 4).

        E.      UCC Financing Statements

        To perfect the First and Second Liens, Absen recorded two UCC Financing Statements

with the State of New Jersey, Department of the Treasury, Division of Revenue & Enterprise

Services, UCC Section: (1) Filing Number 5238756 for the First Lien (D.E. 8-3); and Filing

Number 52502271 for the Second Lien (D.E. 8-6). The UCC Financing Statements include the

same descriptions of the collateral as those in the Security Agreement and Second Note

Receivable (D.E. 8-3; 8-6).




                                                   8
Absen, Inc. v. LED Capital, LLC                               Case No. 6:19-cv-905-PGB-LRH


II.    LED Capital’s Default

       In September 2018, LED Capital failed to make the monthly payment due pursuant to the

First and Second Notes Receivable (D.E. 8 at ¶ 20, 26). In January and February 2019, Absen

twice demanded, in writing and by certified mail, that LED Capital cure the default and pay all

outstanding amounts due (id. at ¶¶ 21, 23; 8-7; 8-8). But LED Capital did not comply with the

demand or cure the default (D.E. 8 at ¶ 22, 24). As such, when the five-day cure period of the

second demand letter expired on February 20, 2019, Absen accelerated the First and Second

Notes Receivable (D.E. 8 at ¶ 26). Thus, the full amount of principal outstanding immediately

became due and began accruing interest at the default rate of twelve percent per annum (D.E. 8-1

at 2, 5; 8-5 at 2–3, 6). Although not required, Absen provided written notice of LED Capital’s

default to LED Capital and Dezeyzer by hand delivery (D.E. 8-9).

       After default and acceleration of the notes, LED Capital made six payments to Absen: (1)

$45,000 on May 9, 2019; (2) $90,000 on August 1, 2019; (3) $10,000 on August 2, 2019; (4)

$50,000 on September 20, 2019; (5) $75,000 on October 31, 2019; and (6) $40,000 on December

4, 2019 (Ex. D at ¶ 8). These payments, which occurred well after default and acceleration, total

$310,000 (id.). No other payment has been received (id.). Dekeyzer is not a member of the

uniformed services. See Affidavit in Compliance with the Servicemembers Civil Relief Act,

attached as Exhibit A.

                                         ARGUMENT

I.     The Court Should Enter Default Judgment Against Defendants

       “When a defendant has failed to plead or defend, a district court may enter judgment by

default.” Surtain v. Hamlin Terrace Found., 789 F. 3d 1239, 1244 (11th Cir. 2015) (citing Fed.

R. Civ. P. 55(b)(2)). As defaulting defendants, LED Capital and Dekeyzer are automatically



                                               9
Absen, Inc. v. LED Capital, LLC                                  Case No. 6:19-cv-905-PGB-LRH


deemed to admit the well-pleaded allegations of the Complaint. Eagle Hosp. Physicians, LLC v.

SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009). Thus, liability is established to the

extent the allegations, if accepted as true, “state a claim for relief that is plausible on its face.”

Surtain, 789 F. 3d at 1245. “This plausibility standard is met ‘when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (interpreting standard “as being akin to that necessary to survive a

motion to dismiss for failure to state a claim”).

       “Once liability is established, the court turns to the issue of relief.” Enpat, Inc. v. Budnic,

773 F. Supp. 2d 1311, 1313 (M.D. Fla. 2011). “Although a defaulted defendant admits well-

pleaded allegations of liability, allegations relating to the amount of damages are not admitted by

virtue of default.” Miller v. Paradise of Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla.

1999). Instead, the Court must determine “the amount and character of damages to be awarded,”

which “must not differ in kind from, or exceed in amount, what is demanded in the pleadings.”

Id. Determining damages, however, does not require an evidentiary hearing when damages are

discernable from documentary evidence or affidavits. First Home Bank v. Polymathic LLC, No.

8:17-cv-1568-CEH-JSS, 2017 U.S. Dist. LEXIS 195218, at *1–2 (M.D. Fla. Nov. 8, 2017)

(recommending default judgment in case involving enforcement of promissory notes), adopted

by 2017 U.S. Dist. LEXIS 194680 (M.D. Fla. Nov. 28, 2017).

       A.      Each Count of the Second Amended Complaint States a Claim

       Where the Court’s jurisdiction is based on diversity of citizenship, the Court “must apply

the choice of law rules of the forum state to determine which substantive law governs the

action.” Perez v. Fedex Ground Package Sys., Inc., 587 F. App’x 603, 606 (11th Cir. 2014).

Florida courts “will enforce a choice-of-law provision in a contract unless the law of the chosen



                                                    10
Absen, Inc. v. LED Capital, LLC                              Case No. 6:19-cv-905-PGB-LRH


forum contravenes strong public policy.” Id. Here, the First and Second Notes Receivable, the

Security Agreement, and the Guaranty include a choice-of-law provision selecting Florida law,

which does not contravene Florida’s public policy (D.E. 8-1 at 7; 8-2 at 9; 8-4 at 3; 8-5 at 4).

Thus, Florida law governs Absen’s claims. Schein v. Ernst & Young, LLP, 77 So. 3d 827, 830

n.2 (Fla. 4th DCA 2012).

       The Complaint adequately states a claim for breach of the First and Second Notes

Receivable (Counts I and II) and the Guaranty (Count III); and for enforcement of the Security

Agreement (Count IV). An action for breach of a promissory note and a guaranty “is the same as

a breach of contract action.” PNC Bank, N.A. v. Advantage Boat Repair, Inc., No. 6:13-cv-1703-

JA-DAB, 2014 U.S. Dist. LEXIS 49903, at *8–9 (M.D. Fla. Mar. 19, 2014), adopted by 2014

U.S. Dist. LEXIS 50582 (M.D. Fla. Apr. 10, 2014). “A breach of contract claim under Florida

law requires the existence of a contract, the breach of the contract, and damages resulting from

the breach.” Sun Life Assurance Co. of Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197,

1217 (11th Cir. 2018).

       The first element is met because the Complaint alleges that LED Capital executed the

First and Second Notes Receivable, and Dekeyzer executed the Guaranty (D.E. 8 at ¶¶ 10, 14,

15), and because the Complaint attaches those agreements (D.E. 8-1, 8-4, 8-5). First Home,

2017 U.S. Dist. LEXIS 195218, at *5–6. The second element is met because the Complaint

alleges that LED Capital failed to make scheduled payments under the First and Second Notes

Receivable, that Defendants failed to repay all outstanding amounts due after Absen accelerated

the Notes and made written demand, and that all conditions precedent “have occurred, have been

performed, or have been waived” (D.E. 8 at ¶¶ 20, 22, 24, 29). Id. The third element is met




                                              11
Absen, Inc. v. LED Capital, LLC                                      Case No. 6:19-cv-905-PGB-LRH


because the Complaint alleges that Absen has suffered damages as a result of Defendants’ breach

(id. at ¶¶ 39, 48, 58). Id.

        The Complaint also adequately states a claim to enforce the Security Agreement (Count

IV). Under Florida law, “while a debtor is located in a jurisdiction, the local law of that

jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a

security interest in collateral,” § 679.3011(1), Florida Statutes; “a registered organization

organized under the law of a state is located in that state,” § 679.3071(5), Florida Statutes; and an

individual debtor is “located” in the state of their principal place of residence, 679.3071(2)(a),

Florida Statutes.    LED Capital is a New Jersey limited liability company and Dekeyzer’s

principal place of residence is New Jersey (D.E. 8 at ¶¶ 4–5). Thus, New Jersey law governs

perfection of Absen’s security interest in the subject collateral.

        Under New Jersey law, “[t]he requirements for creation of a valid security interest are (1)

a writing (2) signed by the debtor (3) describing collateral (4) and indicating that the debtor

grants a security interest in the collateral to the creditor.” Leasing Serv. Corp. v. Am. Nat’l Bank

& Trust Co., 1976 U.S. Dist. LEXIS 15430, at *16 (D.N.J. Apr. 23, 1976). Those requirements

are met here. The loan documents are in writing; are signed by Dekeyzer as the sole member of

LED Capital; describe collateral; and indicate that LED Capital granted a security interest in the

collateral to Absen (D.E. 8-2; 8-5).

        Pursuant to section 12A:9-108, New Jersey Statutes, “a description of personal or real

property is sufficient, whether or not it is specific, if it reasonably identifies what is described.”

§ 12A:9-108(a), N.J. Stat. “[A] description of collateral reasonably identifies the collateral if it

identifies the collateral by: (1) specific listing; (2) category; (3) . . . a type of collateral defined in

the Uniform Commercial Code; (4) quantity; (5) computational or allocational formula or



                                                    12
Absen, Inc. v. LED Capital, LLC                                Case No. 6:19-cv-905-PGB-LRH


procedure; or (6) . . . any other method, if the identity of the collateral is objectively

determinable.” § 12A:9-108(b). This standard has been interpreted broadly. See Merrill Lynch

Bus. Fin. Servs. v. Kupperman, 2010 U.S. Dist. LEXIS 52785 (D.N.J. May 27, 2010).

       In Kupperman, the parties’ security agreement described the collateral as follows:

               [T]he WCMA Account, all Accounts, Chattel Paper, Contract
               Rights, Inventory, Equipment, Fixtures, General Intangibles,
               Deposit Accounts, Documents, Instruments, Investment Property
               and Financial Assets of Customer, howsoever arising, whether now
               owned or existing or hereafter acquired or arising, and wherever
               located; together will all parts thereof (including spare parts), all
               accessories and accessions thereto, all books and records
               (including computer records) directly related thereto, all proceeds
               thereof (including, without limitation, proceeds in the form of
               Accounts and insurance proceeds), and the additional collateral
               described in Section 3.6(b) hereof.

Id. at *61. Despite including a general description of “Accounts, Chattel Paper, Contract Rights,

Inventory, Equipment, Fixtures, General Intangibles, Deposit Accounts, Documents,

Instruments, Investment Property and Financial Assets,” the District of New Jersey held that the

plaintiff’s “designation of such collateral in the Security Agreement [was] permissible, and the

Agreement [was] enforceable to its full scope.” Id.

       The loan documents at issue here include the following similar description of collateral:

               (A) “1,800 Absen M2.9 mobile LED tiles and 448 Absen X3v
               mobile LED tiles with control system and accessories packed in
               flight cases . . . together with all replacements therefor, additions
               and accessories thereto, and proceeds, whether now owned or
               hereafter acquired (including, but without limitation, insurance
               proceeds) and products thereof, including, without limitation, all
               Accounts; Chattel Paper; Commercial Tort Claims; Documents;
               General Intangibles; Instruments; Intellectual Property Rights;
               Investment Property; Payment Intangibles; Supporting Obligations
               arising from or related to the Equipment;”

               (B) “[t]he Membership Interests,” which is defined as “the present
               and future membership interests (or other ownership or profit
               interests in) [LED Capital], all of the warrants, options or other


                                                13
Absen, Inc. v. LED Capital, LLC                                  Case No. 6:19-cv-905-PGB-LRH


                rights for the purchase or acquisition from [LED Capital] of
                membership interests (or other ownership or profit interest in)
                [LED Capital], all securities convertible into or exchangeable for
                membership interests (or other ownership or profit interests in)
                [LED Capital] or warrants, rights or options for the purchase or
                acquisition from [LED Capital] of such membership interests (or
                such other interests), and all of the other ownership or profit
                interests in [LED Capital] (including member or trust interests
                therein), whether voting or nonvonting, and whether or not such
                membership interests, warrants, options, rights or other interests
                are outstanding on any dates of determination, in each such case
                including all voting rights and economic rights related thereto;”
                and

                (C) “[A]ll right, title and interest of [LED Capital] in and to the
                following, wherever located, whether now existing or hereafter
                from time to time arising or acquired: (i) 1,008 Viss VX5 Plus
                LED tiles featuring 5.7 mm pixel pitch, 60 cm by 120 cm frame
                size, and white SMD2727, with NovaStar control system and
                accessories . . . together with all replacements therefor, additions
                and accessions thereto; (ii) all accounts; chattel paper; general
                tangibles, goods, equipment, inventory payment intangibles and
                other assets of [LED Capital], whether no owned or hereafter
                acquired; and (iii) all proceeds (including, but without limitation,
                insurance proceeds) of any of the foregoing.”


(D.E. 8-2 at 1 – 2, 7 – 9; 8-5 at 7, 13, Ex. B). In addition, the documents even identify some of

the collateral in an “Equipment List” (D.E. 8-5 at 7, 13, Ex. B). Because the collateral is

specifically listed, identified by category, or subject to objective determination, the description is

legally sufficient. § 12A:9-108(b); Kupperman, 2010 U.S. Dist. LEXIS 52785, at *61.

        Pursuant to section 12A:9-108, New Jersey Statutes, “a financing statement must be filed

to perfect all security interests.” § 12A:9-108, N.J. Stat. Absen filed two UCC Financing

Statements (Filing Numbers 52348756 and 52502271) with the State of New Jersey, Department

of the Treasury, Division of Revenue & Enterprise Services, UCC Section (D.E. 8 at ¶¶ 13, 17;

8-3; 8-6), and thus, perfected its security interests.




                                                   14
Absen, Inc. v. LED Capital, LLC                                  Case No. 6:19-cv-905-PGB-LRH


       B.      Absen Is Entitled to Monetary Damages

       Turning to the issue of relief, Absen seeks monetary damages against the Defendants. An

evidentiary hearing is not necessary because the damages here are “discernable from

documentary evidence or affidavits.”       PNC Bank, 2014 U.S. Dist. LEXIS 49903, at *14.

Because of LED Capital’s default under the First and Second Notes Receivables, Absen is

entitled to the outstanding principle and default interest of twelve percent (D.E. 8-1 at 2, 4–5; 8-5

at 2–3). LED Capital is responsible for damages in relation to both the First and Second Notes

Receivable, but Dekeyzer only in relation to the First Note Receivable because of the terms of

the Guaranty (D.E. 8-4 at 1).

       There are two components of damages in this case: (1) outstanding principal on each

note; and (2) 12% default interest calculated from February 20, 2019 through February 7, 2020.

The first and second affidavits of Allen Lu, attached as Exhibits B and C, and the affidavit of

Lingrong Zhang, attached as Exhibit D, explain in detail the factual bases for each component of

damages (D.E. 17-1). Below we discuss: (A) outstanding principal; (B) default interest; and (C)

a summary of damages.

               1. Outstanding Principal

       The First and Second Notes Receivable included a payment schedule and required

specific monthly payments. At the end of this subsection are two tables, taken from the second

affidavit of Allen Lu, which present a detailed calculation of the principal outstanding under

each note (Ex. C at ¶¶ 3–4). The table titled “August 3, 2017 Note” presents the payments owed

and payments made in connection with the First Note Receivable; and the table titled “November

9, 2017 Note” presents the same information for the Second Note Receivable (id.). Each table

includes two headings—“Principal Owed” and “Principal Paid”—and then two subheadings—



                                                 15
Absen, Inc. v. LED Capital, LLC                                   Case No. 6:19-cv-905-PGB-LRH


“Date” and “Amount”—under each heading (id. at ¶ 5). “Principal Owed” is a reproduction of

each note’s corresponding payment schedule (id.). “Principal Paid” lists the date and amount of

each payment Absen received in connection with each note before their acceleration (id.). As

demonstrated by the tables, the payments were sporadic and often significantly late. Although

late charges of 5% of the scheduled payment were permitted (see, e.g., D.E. 8-1 at 4; 8-5 at 1),

none is sought by this action or this motion.

       At the bottom are “Totals” of the “Amount” of “Principal Owed” and the “Amount” of

“Principal Paid” (id. at ¶ 6). In addition, below the “Totals” is the “Total Outstanding Principal,”

which was calculated by subtracting the “Total” “Amount” of “Principal Paid” from the “Total”

“Amount” of “Principal Owed” (id.). The “Total Outstanding Principal” is $2,470,173.27 for the

August 3, 2017 Note; and $2,700,850.73 for the November 9, 2017 Note (id.).

       There is a $5 discrepancy between the principal listed on the face of the August 3, 2017

Note ($3,746,810.00) and the principal calculated by adding up all amounts listed on the

payment schedule ($3,746,815.00) (id. at ¶ 7). The $5 discrepancy occurred because of a

rounding error (id.). In an abundance of caution, the extra $5 was excluded (id.).

                                                August 3, 2017 Note
                                 Principal Owed                   Principal Paid
                      Date             Amount           Date             Amount
                             Aug‐17         $300,000.00    8/15/2017          $260,000.00
                              Jan‐18         $95,148.00    9/15/2017           $40,000.00
                             Feb‐18          $94,753.00    6/13/2018          $573,752.68
                             Mar‐18         $275,207.00    7/25/2018           $50,000.00
                             Apr‐18          $93,057.00    8/13/2018          $140,000.00
                             May‐18          $92,661.00    8/14/2018          $187,889.05
                             Jun‐18          $92,265.00      3/7/2019          $25,000.00
                               Jul‐18        $91,870.00
                             Aug‐18          $91,474.00
                             Sep‐18          $91,078.00
                             Oct‐18          $90,682.00
                             Nov‐18          $90,287.00


                                                  16
Absen, Inc. v. LED Capital, LLC                                Case No. 6:19-cv-905-PGB-LRH


                           Dec‐18        $270,741.00
                            Jan‐19        $88,591.00
                           Feb‐19         $88,195.00
                           Mar‐19         $87,799.00
                           Apr‐19         $87,404.00
                           May‐19        $267,858.00
                           Jun‐19         $85,708.00
                             Jul‐19       $85,312.00
                           Aug‐19         $84,916.00
                           Sep‐19         $84,521.00
                           Oct‐19         $84,125.00
                           Nov‐19         $83,729.00
                           Dec‐19        $264,183.00
                            Jan‐20        $82,033.00
                           Feb‐20         $81,638.00
                           Mar‐20        $262,092.00
                           Apr‐20         $79,942.00
                           May‐20         $79,546.00
          TOTALS                       $3,746,815.00                      $1,276,641.73

          TOTAL AMOUNT OWED            $2,470,173.27


                                            November 9, 2017 Note
                               Principal Owed                   Principal Paid
                      Date            Amount          Date             Amount
                           Apr‐18          $25,000.00      7/10/2018          $25,000.00
                           May‐18          $25,000.00      7/26/2018          $20,000.00
                           Jun‐18          $25,000.00      8/14/2018          $37,149.27
                             Jul‐18        $25,000.00     10/29/2018          $42,000.00
                           Aug‐18          $25,000.00      1/23/2019          $50,000.00
                           Sep‐18          $25,000.00      2/21/2019          $30,000.00
                           Oct‐18          $25,000.00
                           Nov‐18          $35,000.00
                           Dec‐18          $35,000.00
                            Jan‐19         $75,000.00
                           Feb‐19          $75,000.00
                           Mar‐19          $75,000.00
                           Apr‐19          $75,000.00
                           May‐19          $75,000.00
                           Jun‐19          $95,000.00
                             Jul‐19        $95,000.00
                           Aug‐19          $95,000.00


                                                17
Absen, Inc. v. LED Capital, LLC                               Case No. 6:19-cv-905-PGB-LRH


                           Sep‐19        $95,000.00
                           Oct‐19        $95,000.00
                           Nov‐19        $95,000.00
                           Dec‐19       $100,000.00
                            Jan‐20      $100,000.00
                           Feb‐20       $100,000.00
                           Mar‐20       $100,000.00
                           Apr‐20       $100,000.00
                           May‐20       $100,000.00
                           Jun‐20       $100,000.00
                             Jul‐20     $100,000.00
                           Aug‐20       $105,000.00
                           Sep‐20       $105,000.00
                           Oct‐20       $105,000.00
                           Nov‐20       $105,000.00
                           Dec‐20       $105,000.00
                            Jan‐21      $105,000.00
                           Feb‐21       $105,000.00
                           Mar‐21       $105,000.00
                           Apr‐21        $75,000.00
          TOTALS                      $2,905,000.00                        $204,149.27

          TOTAL AMOUNT OWED           $2,700,850.73


               2. Default Interest

       Both notes include a provision for default interest, which is defined as “a variable per

annum rate of interest equal to the lesser of (1) 12% per annum, or (2) the maximum rate allowed

by applicable laws” (D.E. 8-1 at 2; 8-5 at 6). The maximum rate of interest permitted by Florida

law is 18%. § 687.02, Fla. Stat. (2019). Thus, default interest of 12% per annum applies.

       The default interest begins to accrue upon an event of default, which includes the failure

to make a monthly payment that is not cured within five days of written notice, and it continues

to accrue until the aggregate indebtedness is repaid in full (D.E. 8-1 at 4–5; 8-5 at 2–3). Here,

the event of default occurred in September 2018, when Defendants stopped making payments on

the notes (Ex. B at ¶ 11). In January 2019, Absen demanded, in writing and by certified mail,



                                               18
Absen, Inc. v. LED Capital, LLC                                  Case No. 6:19-cv-905-PGB-LRH


that LED Capital cure the default and pay all outstanding amounts due (id. at ¶ 12). Although

not required by the notes, Absen made a second demand on February 14, 2019 (id. at ¶ 13). The

five-day cure period expired on February 20, 2019, without any payments or a response (id. at ¶¶

14–15). To date, the aggregate indebtedness has not been repaid in full (Ex. C at ¶¶ 3–7).

       At the end of this subsection are two tables, taken from the affidavit of Lingrong Zhang,

which present a detailed calculation of the default interest that has accrued on each note (Ex. D at

¶ 5). The second affidavit of Allen Lu calculated default interest from February 20, 2019 (when

the five-day cure period on the second demand expired) through December 6, 2019 (when the

supplemental memorandum was due) (Ex. C at ¶ 8). The affidavit of Lingrong Zhang provides

these calculations through February 7, 2020 (when this renewed motion is due) (Ex. D at ¶ 3).

       In an abundance of caution, the default interest is not compounded in the calculations,

even though compound interest may be permitted (Ex. C at ¶ 9; Ex. D at ¶ 5). The table titled

“August 3, 2017 Note” presents the default interest that has accrued on the total principal sought

in connection with the First Note Receivable; and the table titled “November 9, 2017 Note”

presents the same information for the Second Note Receivable (Ex. C at ¶ 10; Ex. D at ¶ 5).

There are several rows with titles along the left column of each table (“Daily Interest Rate,”

“Days,” “Monthly Interest,” “Principal Outstanding,” and “Total Default Interest”) and several

columns with titles along the top row (e.g., “February 2019,” “March 2019”) (Ex. C at ¶ 11; Ex.

D at ¶ 5). Each column is a calculation of how much default interest accrued on the month

indicated (id.). The monthly interest is then added to determine total interest (id.)

       “Principal Outstanding” is the total amount of principal sought in this lawsuit in

connection with each note (Ex. C at ¶ 12; Ex. D at ¶ 4). “Daily Interest Rate” is the default

interest rate of 12% per annum expressed per day (Ex. C at ¶ 13; Ex. D at ¶ 5). It was calculated



                                                 19
Absen, Inc. v. LED Capital, LLC                                    Case No. 6:19-cv-905-PGB-LRH


by dividing 12% (expressed as a decimal) by 365 and then expressing the result as a percentage

after rounding down (0.032876%) (Ex. D at ¶ 5). “Days” is the number of days that default

interest accrues in each corresponding month (Ex. D at ¶ 5). It is the total number of days in

each month, except for “February 2019” and “February 2020” because default interest started

and ended in those months and, thus, only accrued for part of those months (id.). “Monthly

Interest” is how much default interest accrued each month (id.). For each column, it was

calculated by multiplying “Daily Interest Rate” by “Principal Outstanding” and then by “Days”

(id.).   “Total Default Interest” was calculated by adding the amounts in each column for

“Monthly Interest” (id.). It constitutes the total amount of default interest that has accrued on the

principal outstanding for each note (id.). The “Total Default Interest” is $286,668.69 for the

First Note Receivable; and $313,439.87 for the Second Note Receivable (Ex. D at ¶ 5).

                                                August 3, 2017 Note


                        Feb. 2019       Mar. 2019    Apr. 2019    May‐19       Jun‐19       Jul‐19       Aug. 2019
  Daily Interest Rate     0.032876%     0.032876%    0.032876%    0.032876%    0.032876%    0.032876%    0.032876%
  Days                             9            31           30           31           30           31           31
  Monthly Interest         $7,308.83    $25,174.87   $24,362.78   $25,174.87   $24,362.78   $25,174.87   $25,174.87


                        Sept. 2019      Oct. 2019    Nov. 2019    Dec. 2019    Jan. 2020    Feb. 2020
  Daily Interest Rate     0.032876%     0.032876%    0.032876%    0.032876%    0.032876%    0.032876%
  Days                            30            31           30           31           31            7
  Monthly Interest        $24,362.78    $25,174.87   $24,362.78   $25,174.87   $25,174.87    $5,684.65

  Principal
  Outstanding           $2,470,168.27
  Total Default
  Interest              $286,668.69

                                               November 9, 2017 Note


                        Feb. 2019       Mar. 2019    Apr. 2019    May‐19       Jun‐19       Jul‐19       Aug. 2019
  Daily Interest Rate     0.032876%     0.032876%    0.032876%    0.032876%    0.032876%    0.032876%    0.032876%
  Days                            9            31           30           31           30           31           31


                                                    20
Absen, Inc. v. LED Capital, LLC                                      Case No. 6:19-cv-905-PGB-LRH


  Monthly Interest          $7,991.39     $27,525.88   $26,637.95   $27,525.88   $26,637.95   $27,525.88      $27,525.88


                        Sept. 2019        Oct. 2019    Nov. 2019    Dec. 2019    Jan. 2020    Feb. 2020

  Daily Interest Rate     0.032876%       0.032876%    0.032876%    0.032876%    0.032876%    0.032876%
  Days                               30           31          30           31            31               7
  Monthly Interest        $26,637.95      $27,525.88   $26,637.95   $27,525.88   $27,525.88    $6,215.52


  Prinicipal
  Outstanding           $2,700,850.73
  Total Default
  Interest              $313,439.87


        After default and acceleration of the notes, LED Capital made six payments to Absen: (1)

$45,000 on May 9, 2019; (2) $90,000 on August 1, 2019; (3) $10,000 on August 2, 2019; (4)

$50,000 on September 20, 2019; (5) $75,000 on October 31, 2019; and (6) $40,000 on December

4, 2019 (Ex. D at ¶ 10). These payments, which occurred well after default and acceleration,

total $310,000 (id.). No other payment has been received (id.). Pursuant to the Guaranty, Absen

is permitted to allocate these payments to whatever indebtedness it chooses (D.E. 8-4 at 1, 4).

Absen chose to allocate these payments first to reduce the default interest owed on the First Note

Receivable; and then to reduce the default interest owed on the Second Note Receivable (Ex. D

at ¶ 11). Thus, $286,668.69 was allocated to reduce the default interest owed on the First Note

Receivable to zero; and then the remainder ($23,331.31) was allocated to reduce the default

interest owed on the Second Note Receivable to $290,108.56 (id.).

                  3. Summary of Damages

        The following table summarizes the total damages sought from each Defendant:

From LED Capital and Dekeyzer
   Outstanding principal on August 3, 2017 Note                                        $2,470,168.27
   Default Interest                                                                            $0.00
Total                                                                                  $2,470,168.27




                                                      21
Absen, Inc. v. LED Capital, LLC                                  Case No. 6:19-cv-905-PGB-LRH


From LED Capital Only
    Outstanding principal on November 9, 2017 Note                               $2,700,850.73
    Default Interest                                                               $290,108.56
Total                                                                            $2,990,959.29

(Ex. D at ¶ 12). Absen has established a sufficient factual bases for these damages and is entitled

to a judgment in these amounts. See Solis v. Buckholtz Traffic Eng’g, Inc., No. 3:11-cv-248-

MMH-MCR, 2012 U.S. Dist. LEXIS 183287, at *3 (M.D. Fla. Dec. 6, 2012) (“As Plaintiff has

established the amount of its damages through an affidavit . . . the Court is able to establish the

amount of the default judgment without the necessity for an evidentiary hearing.”).

II.    Absen’s Name Should Be Corrected in the Default Judgment To Remove an
       Extraneous Comma

       Absen requests that the default judgment be entered in favor of “Absen Inc.”—instead of

“Absen, Inc.”—to correct an extraneous comma included in the underlying agreements and the

Amended Complaint. § 694.12, Fla. Stat. (2019) (“All deeds of conveyance, bills of sale,

mortgages, or other transfers of real or personal property within the limits of this state . . . in

which the name of said corporation shall be incorrectly set out . . . by omitting a word from the

corporate name, or by adding a word thereto, or by misspelling any part of the name of said

corporation, and the identity of said corporation shall plainly appear from the contents . . . shall

be taken and eemed valid and effectual as though the name of said corporation were correctly set

out . . . and the same shall, notwithstanding such irregularity or defect, be deemed and taken as

properly executed.”).

       “Slight departures from the name used by the corporation, such as the omission of a part

of its name or the inclusion of additional words, generally will not affect the validity of contracts

or other business transactions as long as the identity of the corporation can be reasonably

established from the note evidence.” Avant Capital, LLC v. Gomez, 254 So. 3d 1042, 1044 (Fla.



                                                 22
Absen, Inc. v. LED Capital, LLC                               Case No. 6:19-cv-905-PGB-LRH


Dist. Ct. App. 2018) (holding that promissory note was valid, even though it listed “Providian

Mortgage of South Florida”—a nonexistent entity—as the lender, instead of “Providian

Mortgage Corporation of South Florida”); Textron Fin. Corp. v. RV Having Fun Yet, Inc., 2011

U.S. Dist. LEXIS 84673, Case No. 3:09-cv-2-J-34TEM, at *8 (M.D. Fla. Aug. 2, 2011) (entering

default judgment against “RV Having Fun Yet Inc.,” even though complaint listed “RV Having

Fun Yet, Inc.” as defendant); Desoto Health & Rehab., LLC v. Phila. Indem. Ins. Co., 2010 U.S.

Dist. LEXIS 149294, Case No. 2:09-CV-599-FtM-36SPC, at *3 (M.D. Fla. July 9, 2010)

(holding that complaint “properly identified” defendant, even though it listed “Philadelphia

Indennity [sic] Insurance Company” as the defendant, instead of “Philadelphia Indemnity

Insurance Company d/b/a Philadelphia Insurance Companies”).

                                        CONCLUSION

       For these reasons, Absen requests that this Court grant Plaintiff’s Renewed Motion for

Default Judgment and enter a final default judgment in favor of Absen on all remaining counts in

the Complaint (D.E. 8). The final default judgment should grant monetary damages in favor of

“Absen Inc.” and against LED Capital for $5,461,127.56, and against Marcel Dekeyzer for

$2,470,168.27. In addition, the judgment should find that Absen has a perfected security interest

in all of the collateral identified in the UCC Financing Statements 52348756 and 52502271.




                                               23
Absen, Inc. v. LED Capital, LLC                  Case No. 6:19-cv-905-PGB-LRH


Dated: February 14, 2020               WHITE & CASE LLP

                                       By: /s/ Chris Swift-Perez
                                       James N. Robinson
                                       Florida Bar No. 608858
                                       Chris Swift-Perez (trial counsel)
                                       Florida Bar No. 0100407
                                       Cecilia Walker
                                       Florida Bar No. 113434
                                       200 South Biscayne Blvd., Suite 4900
                                       Miami, FL 33131
                                       Telephone: (305) 371-2700
                                       Facsimile: (305) 358-5744
                                       E-mail: jrobinson@whitecase.com
                                       E-mail: cswift-perez@whitecase.com
                                       E-mail: cwalker@whitecase.com

                                       Counsel for Plaintiff Absen, Inc.




                                  24
Absen, Inc. v. LED Capital, LLC                               Case No. 6:19-cv-905-PGB-LRH


                                  CERTIFICATE OF SERVICE

       I hereby certify that, on February 14, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that, on February 14, 2020, the

foregoing document will be mailed via the United States Postal Service to LED Capital, LLC,

whose last known address is 11 Melanie Lane, Suite 21, East Hanover, NJ, 07936; and to Marcel

Dekeyzer, whose last known address is 64 Rolling Hills Driver, Chatham, NJ, 07928.



                                                           By: /s/ Chris Swift-Perez
                                                                   Chris Swift-Perez




                                               25
